Exhibit 10.10

BAXALTA INCORPORATED

Non-Employee Director Compensation Plan

(Effective July 1, 2015)

Terms and Conditions

 

1. Purpose

This Non-Employee Director Compensation Plan (the “Plan”) is adopted by the
Board of Directors (the “Board”) of Baxalta Incorporated (“Baxalta”). This Plan
is adopted pursuant to the Baxalta Incorporated 2015 Incentive Plan (the “2015
Incentive Plan”), for the purposes stated in the 2015 Incentive Plan.
Capitalized terms defined in the 2015 Incentive Plan that are used without being
defined in the Plan will have the same meaning as in the 2015 Incentive Plan.
All equity grants under this Plan are subject to the availability of shares
under the 2015 Incentive Plan, and if the grants under this Plan on any date
exceed the number of shares available on such date, the grants to each
Participant shall be reduced pro rata. Notwithstanding the foregoing, in the
event that Baxalta adopts additional equity incentive plans that provide for
equity grants to non-employee directors, equity grants pursuant to this Plan may
be made from shares available under such plans, and in such event all references
in this Plan to the 2015 Incentive Plan shall be deemed to refer to the equity
incentive plan under which such grants are made.

As of the date of adoption of this Plan, Baxalta is a wholly-owned subsidiary of
Baxter International Inc. (“Baxter”). Baxter has announced its plan to
distribute at least 80.1 percent of the Shares to the shareholders of Baxter in
a spin-off transaction (the “Spin-Off”), on or about July 1, 2015. This Plan is
being adopted by the Board in anticipation of the Spin-Off, and the
effectiveness of the Plan is conditioned upon the completion of the Spin-Off. In
the event that the Spin-Off does not occur, this Plan will be null and void and
no person shall have any rights or obligations hereunder.

 

2. Participants

Each member of the Board who is not an employee of Baxalta or any of its
subsidiaries shall participate in the Plan (a “Participant”).

 

3. Restricted Stock Units

 

  3.1 On the date of Baxalta’s annual meeting of stockholders (the “Annual
Meeting”) in each year beginning with the first Annual Meeting to be held after
the Spin-Off, each Participant upon completion of the Annual Meeting shall,
automatically and without necessity of any action by the Board or any committee
thereof, receive the number of Full Value Awards in the form of restricted stock
units (“Restricted Stock Units”) equal to the quotient of (A) $128,000 divided
by (B) the Fair Market Value of a Share on the date of grant (rounded to the
nearest whole number which is a multiple of ten) (the “Annual Restricted Stock
Unit Grant Amount”).

 

  3.2

Each Participant who is a member of the Board on the date of the Spin-Off, and
who was not a member of the Baxter Board of Directors immediately prior to the
Spin-Off (or did not receive an equity grant under the Baxter Non-Employee
Director



--------------------------------------------------------------------------------

  Compensation Plan for 2015), shall, automatically and without necessity of any
action by the Board or any committee thereof, receive the number of Restricted
Stock Units equal to the quotient of (A) $128,000 divided by (B) the Fair Market
Value of a Share on the date of grant (rounded to the nearest whole number which
is a multiple of ten).

 

  3.3 Each Participant elected or appointed on a date other than the date of an
Annual Meeting (including Participants elected or appointed after the Spin-Off,
but prior to the first Annual Meeting held after the Spin-Off) shall, on the
date of such election or appointment and automatically and without necessity of
any action by the Board or any committee thereof, receive the number of
Restricted Stock Units equal to the product of (A) the Annual Restricted Stock
Unit Grant Amount (as defined in Section 3.2) for the Restricted Stock Units
awarded on the date of the immediately preceding Annual Meeting, multiplied by
(B) the quotient of (i) the number of full calendar months before the next
Annual Meeting divided by (ii) 12 (rounded to the nearest whole number which is
a multiple of ten).

 

  3.4 Restricted Stock Units may not be sold, transferred, assigned, pledged,
hypothecated or otherwise encumbered or disposed of, whether voluntarily,
involuntarily or by operation of law.

 

  3.5 Except as expressly provided in Sections 3.7, 3.8 and 7, all Restricted
Stock Units shall vest on the date of and immediately prior to the next Annual
Meeting following the date of grant.

 

  3.6 Except as provided in Sections 3.7 and 3.8, if a Participant ceases
service as a member of the Board before his or her Restricted Stock Units vest,
the Participant will forfeit his or her unvested Restricted Stock Units
immediately upon ceasing service as a member of the Board.

 

  3.7 If a Participant dies while serving as a member of the Board, his or her
unvested Restricted Stock Units will not be forfeited and will be fully vested
immediately.

 

  3.8 If a Participant becomes disabled and unable to continue service as a
member of the Board, his or her Restricted Stock Units will not be forfeited and
will, when the Participant ceases to serve as member of the Board, be fully
vested.

 

  3.9 No Participant receiving Restricted Stock Units shall have the rights of a
stockholder with respect to those Shares underlying the Restricted Stock Units.
Participants shall not be permitted to vote the Restricted Stock Units.
Participants shall be permitted to receive cash payments equal to the dividends
and distributions paid on Shares to the same extent as if each Restricted Stock
Unit was a Share, and those Shares were not subject to the restrictions imposed
by this Plan; provided, however, that no dividends or distributions shall be
payable to or for the benefit of the Participant with respect to the record
dates for such dividends or distributions occurring on or after the date, if
any, on which the Participant has forfeited the Restricted Stock Units. Cash
dividend and distribution equivalents paid on those Shares underlying the
Restricted Stock Units pursuant hereto shall be reinvested in additional
Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

  3.10 Participants shall be eligible to defer payment and taxation of those
Shares underlying the Restricted Stock Units otherwise payable under this
Section 3 pursuant to the terms and conditions of the Baxalta Non-Employee
Director Deferred Compensation Plan.

 

  3.11 If requested by Baxalta, each Participant receiving Restricted Stock
Units shall enter into an agreement with Baxalta incorporating the terms and
conditions of this Plan. Subject to the terms of the 2015 Incentive Plan, after
the Restricted Stock Units vest, Shares will be delivered to the Participant
free and clear of all restrictions (or to the Participant’s legal
representative, beneficiary or heir).

 

4. Options

 

  4.1 On the date of Baxalta’s Annual Meeting in each year beginning with the
first Annual Meeting to be held after the Spin-Off, each Participant upon
completion of the Annual Meeting shall, automatically and without necessity of
any action by the Board or any committee thereof, be granted stock options
(“Options”) having a value equal to $65,000, with the value to be determined by
the Board or the Committee of the Board based on a Black-Scholes or other option
valuation model in the discretion of the Board or the Committee (rounded to the
nearest whole number which is a multiple of ten) (the “Annual Option Grant
Amount”).

 

  4.2 Each Participant who is a member of the Board on the date of the Spin-Off,
and who was not a member of the Baxter Board of Directors immediately prior to
the Spin-Off (or did not receive an equity grant under the Baxter Non-Employee
Director Compensation Plan for 2015), shall, effective on the date of the
Spin-Off, automatically and without necessity of any action by the Board or any
committee thereof, be granted Options having a value equal to $65,000, with the
value to be determined by the Board or the Committee of the Board based on a
Black-Scholes or other option valuation model in the discretion of the Board or
the Committee (rounded to the nearest whole number which is a multiple of ten).

 

  4.3 Each Participant elected or appointed on a date other than the date of an
Annual Meeting (including Participants elected or appointed after the Spin-Off,
but prior to the first Annual Meeting held after the Spin-Off) shall, on the
date of such election or appointment and automatically and without necessity of
any action by the Board or any committee thereof, be granted an Option to
purchase that number of Shares equal to the product of (A) the Annual Option
Grant Amount (as defined in Section 4.2, subject to adjustment in accordance
with the 2015 Incentive Plan) for each Option granted on the date of the
immediately preceding Annual Meeting, multiplied by (B) the quotient of (i) the
number of full calendar months before the next Annual Meeting divided by (ii) 12
(rounded to the nearest whole number which is a multiple of ten).

 

  4.4 The purchase price for each Share subject to an Option shall be the Fair
Market Value of a Share on the date of grant. The terms of each Option will be
as set forth in this Plan and the 2015 Incentive Plan. To the extent that any
provision of the Plan is inconsistent with the 2015 Incentive Plan, the 2015
Incentive Plan shall control. The Options are not intended to qualify as
Incentive Stock Options within the meaning of Section 422 of the United States
Internal Revenue Code.

 

3



--------------------------------------------------------------------------------

  4.5 Except as expressly provided in Sections 4.9, 4.10, 4.11 and 7, Options
shall first become exercisable on the date of and immediately prior to the next
Annual Meeting following the date of grant.

 

  4.6 After an Option becomes exercisable and until it expires, it may be
exercised in whole or in part, in the manner specified by Baxalta. Under no
circumstances may an Option be exercised after it has expired. Shares may be
used to pay the purchase price for Shares to be acquired upon exercise of an
Option or fulfill any tax withholding obligation, subject to any requirements or
restrictions specified by Baxalta.

 

  4.7 Except as provided in Sections 4.9, 4.10 and 4.11, if a Participant ceases
service as a member of the Board before his or her Option becomes exercisable,
the Option will expire when the Participant ceases service as a member of the
Board.

 

  4.8 If a Participant ceases service as a member of the Board after his or her
Option becomes exercisable, the Option will not expire but will remain
exercisable. Subject to Sections 4.9, 4.10, 4.11 and 4.12, the Option will
expire three months after the Participant ceases service as a member of the
Board, unless the Participant dies or becomes disabled during such three month
period in which case the Option will expire on the first anniversary of the date
the Participant ceased serving as a member of the Board.

 

  4.9 If a Participant dies while serving as a member of the Board, his or her
Option will not expire and will remain, or immediately become, fully
exercisable, as the case may be. Subject to Sections 4.11 and 4.12, the Option
will expire on the fifth anniversary of the Participant’s death.

 

  4.10 If a Participant becomes disabled and unable to continue service as a
member of the Board, his or her Option will not expire and will remain, or when
the Participant ceases to serve as member of the Board become, fully
exercisable, as the case may be. Subject to Sections 4.11 and 4.12, the Option
will expire on the fifth anniversary of the date the Participant ceases service
as a member of the Board.

 

  4.11 If a Participant who has served as a member of the Board for a continuous
period of at least ten years (including for such purpose his or her service on
the Board of Baxter immediately as of the date of the Spin-Off) or who is at
least 72 years of age ceases to serve as a member of the Board (including
without limitation by reason of death or disability), his or her Option will not
expire and will remain, or when the Participant ceases to serve as member of the
Board become, fully exercisable, as the case may be. Subject to Section 4.12,
the Option will expire on the fifth anniversary of the date the Participant
ceases service as a member of the Board.

 

  4.12 Options that have not previously expired will expire at the close of
business on the tenth anniversary of the date of grant. If an Option would
expire on a date that is not a Business Day, it will expire at the close of
business on the last Business Day preceding that date. A “Business Day” is any
day on which the Shares are traded on the New York Stock Exchange.

 

4



--------------------------------------------------------------------------------

  4.13 An exercisable Option may only be exercised by the Participant, his or
her legal representative, or a person to whom the Participant’s rights in the
Option are transferred by will or the laws of descent and distribution or in
accordance with rules and procedures established by the Committee.

 

  4.13 The Board or the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute SARs for any or all
outstanding Options. Upon the grant of substitute SARs, the related Options
replaced by the substitute SARs shall be cancelled. The grant price of the
substitute SAR shall be equal to the Exercise Price of the related Option, the
term of the substitute SAR shall not exceed the term of the related Option, and
the terms and conditions applicable to the substitute SAR shall otherwise be
substantially the same as those applicable to the related Option replaced by the
substitute SAR.

 

5. Cash Compensation

 

  5.1 Except as provided in the following sentence, Baxalta shall pay each
Participant a meeting fee of $2,000 for each meeting of any committee of the
Board attended, but for avoidance of doubt shall not pay any meeting fee for
meetings of the Board, including situations where the Board meets as a committee
of the whole. Participants acting as the chairperson of any committee of the
Board shall receive an annual cash retainer of $15,000 for each committee
chaired by him or her, except that a Participant acting as the chairperson of
the Audit Committee shall receive an annual cash retainer of $20,000. Amounts
payable within this Section 5.1 shall be paid quarterly in arrears and are
payable if the Participant attends in person, by conference telephone, or by any
other means permitted by the Delaware General Corporation Law and Baxter’s
Bylaws, as amended and restated. For the purposes of determining the amount of
such quarterly payment(s), a Participant must be a chairperson of a committee of
the Board on or prior to the 15th day of a month in order to be entitled to
receive such payment(s) with respect to that month. The first monthly retainer
shall be paid for the month that includes the effective date of the Spin-Off if
the Spin-Off occurs on or prior to the 15th day of such month, and otherwise for
the first month following the month that includes the effective date of the
Spin-Off.

 

  5.2 Baxalta shall pay each Participant a total annual cash retainer of $65,000
per calendar year (“Annual Cash Retainer”). Baxalta shall pay an additional
annual cash retainer of $140,000 per calendar year to the Chair of the Board
(“Board Chair Retainer”). Both the Annual Cash Retainer and Board Chair Retainer
shall be paid quarterly in arrears. For purposes of determining the amount of
such quarterly payment(s), a Participant must be a member of the Board (and the
Chair of the Board must be serving in such capacity) on or prior to the 15th day
of a month in order to be entitled to receive such payment(s) with respect to
that month. The first monthly retainer shall be paid for the month that includes
the effective date of the Spin-Off if the Spin-Off occurs on or prior to the
15th day of such month, and otherwise for the first month following the month
that includes the effective date of the Spin-Off.

 

5



--------------------------------------------------------------------------------

  5.3 Participants shall be eligible to defer payment of cash compensation
otherwise payable under this Section 5 pursuant to the terms and conditions of
the Baxalta Non-Employee Director Deferred Compensation Plan.

 

6. Availability of Shares

If on any grant date, the number of Shares which would otherwise be granted in
the form of Restricted Stock Units or subject to Options granted under the Plan
shall exceed the number of Shares then remaining available under the 2015
Incentive Plan, the available shares shall be allocated among the Options and
Restricted Stock Units to be granted Participants in proportion to the number of
shares subject to Options and Restricted Stock Units that Participants would
otherwise be entitled to receive, and allocated evenly between Restricted Stock
Units and Options.

 

7. Change in Control

Notwithstanding any other provision of the 2015 Incentive Plan or this Plan, if
a Change in Control occurs then all Awards shall become immediately vested and
exercisable. For purposes of the Plan, a “Change in Control” means the first to
occur of any of the following: (i) any Person is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Baxalta (not including in the securities beneficially owned by
such Person any securities acquired directly from Baxalta or its Affiliates)
representing 30% or more of the combined voting power of Baxalta’s then
outstanding securities, excluding any Person who becomes such a beneficial owner
in connection with a merger or consolidation of Baxalta or any direct or
indirect subsidiary of Baxalta with any other corporation immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (A) any parent of
Baxalta or the entity surviving such merger or consolidation or (B) if there is
no such parent, of Baxalta or such surviving entity; (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date of grant, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of Baxalta) whose appointment or election by the Board or nomination for
election by Baxalta’s shareholders was approved or recommended by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors on the date of grant or whose appointment, election or nomination for
election was previously so approved or recommended; (iii) there is consummated a
merger or consolidation of Baxalta or any direct or indirect subsidiary of
Baxalta with any other corporation or other entity, other than a merger or
consolidation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxalta or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxalta or such surviving
entity; or (iv) the shareholders of Baxalta approve a plan of complete
liquidation or dissolution of Baxalta or there is consummated an agreement for
the sale or disposition by Baxalta of all or substantially all of Baxalta’s
assets, other than a sale or disposition by

 

6



--------------------------------------------------------------------------------

Baxalta of all or substantially all of Baxalta’s assets immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of (A) any parent of
Baxalta or of the entity to which such assets are sold or disposed or (B) if
there is no such parent, of Baxalta or such entity.

 

8. General Provisions

 

  8.1 Subject to the limitations contained in Section 9 of the 2015 Incentive
Plan, the Board or the Committee may, at any time and in any manner, amend,
suspend, or terminate the Plan or any Award outstanding under the Plan.

 

  8.2 Participation in the Plan does not give any Participant any right to
continue as a member of the Board for any period of time or any right or claim
to any benefit unless such right or claim has specifically accrued hereunder.

 

7